—In a proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the Suffolk County Department of Social Services, dated October 2, 1989, reducing the reimbursement rates paid to Medicaid transportation providers by 10%, and a determination of the Commissioner of the New York State Department of Social Services, dated October 12, 1989, approving the reduction, the Commissioner of the Suffolk County Department of Social Services and the Commissioner of the New York State Department of Social Services separately appeal from a judgment of the Supreme Court, Nassau County (Ain, J.), entered November 23, 1990, which granted the petition.
Ordered that the judgment is reversed, on the law, the reimbursement rates as set by the Commissioner of the Suffolk County Department of Social Services and approved by the Commissioner of the New York State Department of Social Services are confirmed, and the proceeding is dismissed; and it is further,
Ordered that the appellants are awarded one bill of costs.
As in our decision in Matter of Long Is. Med. Transp. Assn. v Brandwein (174 AD2d 622), we find that the Suffolk County Department of Social Services acted properly in reducing, by *44310%, reimbursement rates for transportation services provided to Medicaid recipients. Further, we find that the New York State Department of Social Services properly approved the reduction. Rosenblatt, J. P., Lawrence, O’Brien and Copertino, JJ., concur.